Citation Nr: 9901797	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from October 1942 to April 
1943.  He died in February 1994, at the age of 72.  The 
appellant is the veterans widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from August and October 1994 rating 
decisions by the RO denying the appellants claim for service 
connection for the cause of the veterans death.  The case is 
before the Board for appellate consideration at this time.  


REMAND

The veterans death certificate indicates that he died in 
February 1994 of coronary artery disease with complications 
of coronary bypass surgery.  According to the death 
certificate, other significant conditions contributing to 
death were generalized atherosclerosis, nephrosclerosis, and 
hemorrhagic gastritis.  An autopsy was performed and a report 
of the autopsy is of record.  At the time of the veterans 
death, service connection was in effect for a psychosis, 
evaluated as 10 percent disabling since November 1948.  The 
appellant has contended through her representative that the 
veterans service-connected psychiatric disorder contributed 
to his death.  

The autopsy report included a recitation of a clinical 
history of a hospitalization at the North Shore Medical 
Center in December 1993 for the treatment of crescendo 
angina.  A thoracic CT scan showed a 4.8-centimeter aneurysm 
of the transverse aortic arch.  An angiogram confirmed 
significant disease in three coronary arteries.  An 
echocardiogram showed mild left ventricular hypertrophy and 
mild left atrial enlargement.  The veteran was thereafter 
transferred to the Shaughnessy-Kaplan Rehabilitation Hospital 
from which he was discharged in late December 1993.  On 
February 8, 1994 the veteran was admitted to the 
Massachusetts General Hospital and underwent triple coronary 
artery bypass surgery the following day.  On February 11, 
1994 he was bronchoscoped for the treatment of a right lung 
lower lobe collapse after which he was hypotensive and 
intubated.  His left pleural cavity was tapped for 700 
milliliters of blood and further surgery revealed free 
bleeding from the aortotomy site.  After 90 minutes of 
aggressive intervention, the veteran expired.  (No clinical 
records documenting the veterans hospitalizations of 
December 1993 or his terminal hospitalization in February 
1994 are in the claims folder.)  

In an October 1994 statement, Gus J. Vlahakis, M.D., revealed 
that he performed the triple coronary bypass of February 9, 
1994.  Doctor Vlahakes stated that the veterans lability of 
personality complicated the postoperative management 
following this surgery, particularly his pulmonary 
physiotherapy.  Lability of blood pressure was also 
associated with the veterans behavior.  The veterans 
personality was said to have made it difficult for him to 
cooperate with the usual measures used for a good pulmonary 
toilet.  The doctor further said that the veterans 
cooperation was poor during bronchoscopy despite sedation and 
that, overall, the veteran exhibited many personality issues 
which were associated with labile blood pressure, which in 
turn caused a rupture of the ascending aortic cannulation 
site, a factor that ultimately led to his death.  It was the 
doctors opinion that the veterans underlying personality 
disorder and volatility had their onset during military 
service and were a factor which contributed to his death.  

In view of the lack of any reference to the veterans 
psychiatric disorder on his death certificate, on the autopsy 
report, or in the recitation of the clinical history 
associated with the autopsy report, and since a functional 
psychosis is not generally considered to be a factor in death 
from organic heart disease, further development is necessary 
prior to appellate consideration of the appellants claim of 
entitlement to service connection for the cause of the 
veterans death.  This case is therefore REMANDED to the RO 
for the following action.  

1. The RO should take appropriate action 
to obtain copies of the complete 
hospital clinical records documenting 
the veterans December 1993 
hospitalizations at the North Shore 
Medical Center and the Shaughnessy-
Kaplan Rehabilitation Hospital in 
Salem Massachusetts.  The RO should 
also take appropriate action to obtain 
copies of all clinical records 
documenting the veterans terminal 
hospitalization at the Massachusetts 
General Hospital in Boston, 
Massachusetts from February 8th to 
February 11th, 1994.  All records 
obtained should be associated with the 
claims folder.  

2. A VA cardiologist should then review 
the veterans claims folder. After a 
thorough review of the record, 
including this remand, the 
cardiologist should render a medical 
opinion in regard to the following 
questions: (a) did the veterans 
service-connected psychosis materially 
aid or lend assistance to the 
production of his death by 
complicating his postoperative course 
following his triple coronary artery 
bypass surgery of February 9, 1994; 
(b) did the veterans service-
connected psychosis materially aid or 
lend assistance to the production of 
his death by impairing the 
administration of effective 
postoperative care following the 
triple coronary artery bypass surgery 
of February 9, 1994?  The cardiologist 
should provide a detailed rationale 
for his answers to the above 
questions, in view of the comments by 
Gus J. Vlahakes, M.D., in his 
statement of October 1994.  

3. Then, the RO should again adjudicate 
the appellants claim.  If the benefit 
sought is denied, the appellant and 
her representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
